Title: James Madison to Thomas Jefferson, 27 January 1813
From: Madison, James
To: Jefferson, Thomas


          Dear Sir Washington Jany 27. 1813
          I snatch a moment to intimate that Dr T. Ewell is under circumstances which induce him to surround himself with respectable names as far as he can. Yours has been already brought into print, and he is availing himself to the utmost of your alledged patronage of him. I think it probable that he will endeavor to draw from you by letter whatever may be yielded by your politeness or benevolence; and I cannot do less than put you on your guard.
          Congs proceed with their usual slowness even on the most essential subjects; and the under-current agst us is as strong as ever. I have not time to explain the late changes in the Ex: Dept, if I were disposed to trouble you with them.  Bonaparte, according to his own shewing is in serious danger; and if half the official accounts of the Russians be true, his own escape is barely possible, and that of his army impossible. The effect of such a catastrophe on his compulsory allies may once more turn the tables quite round in the case between France & Engld. You will have seen the Speech of the Regt. The debates on it have not reached us.  Wellesley’s party attack the Ministry for not prosecuting the war more vigorously agst us. Nothing but the difficulty of their affairs will open their ears, & that without opening their hearts to peace. In the Peninsula, the French are driving Wellington  back to Lisbon, and there now is no doubt that the late harvest is a very short one, and the quality for the most part bad. Their expenditures also are enormous, beyond former years; and their bank paper 35 per Ct below specie. I have for you a Copy of Cooper’s Justinian, which I will forward by next mail. Yrs always & affecy
          
            
              J M
        